DETAILED ACTION

Election/Restrictions

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 12-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 18 May 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter

Claims 1-14 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, and 5-8 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loos et al. (Macromolecules, 1997, vol. 30, p. 7641-7643).  Claims 1, 3, 5-7, and 10 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson et al. (US 2012/0264214).  Claim 4 was previously rejected under 35 U.S.C. 103 as being unpatentable over Carlson; Claim 9 as being unpatentable over Carlson in view of Escale et al. (Macromolecules, 2011, vol. 44, p. 5911-5919); and Claim 11 as being unpatentable over Carlson in view of Carliss (US 2006/0210613).  Loos and Carlson were relied upon to teach the features of independent Claim 1.
Both Loos and Carlson teach toward polymers comparable to the claimed Formula (1) and/or (3) where R1 is H.  Neither reference teaches a final product having a R1 group falling within the scope of the proposed amendment.  Carlson teaches away from R1 groups falling within the scope of the proposed amendment inasmuch as the reference teaches the use of acyl protecting groups during monomer synthesis which are removed prior to polymerization (see, e.g., p. 8, [0062]-[0063]).  
Carlson’s products which include the acyl protecting group intact are intermediates.  Where the prior art merely discloses compounds as intermediates in the production of a final product, one of ordinary skill in the art would not ordinarily stop the reference synthesis and investigate the intermediate compounds with an expectation of arriving at claimed compounds which have different uses. In re Lalu, 747 F.2d 703, 223 USPQ 1257 (Fed. Cir. 1984).  See MPEP 2144.09(VI).  Therefore, the presence of acyl protecting groups in Carlson’s intermediate product is not sufficient to support a prima facie determination of obviousness. 
Neither Escale nor Carliss provide any teaching, suggestion, or motivation to modify Carlson in such a way as to include an R1 group falling within the scope of the claims.  Similar to Carlson, Escale teaches toward the use of acyl protecting groups during monomer synthesis and polymerization.  However, these groups are removed from the final polymerization product (see, e.g., paragraph spanning p. 5917-5918) and would not motivate one of ordinary skill to stop the synthetic process and investigate the intermediate protected products.
The prior art cited in the previous grounds of rejection fails to teach, suggest, or otherwise provide motivation for one of ordinary skill in the art to arrive at the claimed invention.  Therefore, all previous grounds of rejection are withdrawn.  A thorough search of the remaining prior art yielded no other reference or combination of references which would motivate one skilled in the art to arrive at the claimed invention.  As such, Claim 1 and dependent Claims 2-11 are allowed.  Claims 12-14 are drawn to a process of using the product of Claim 1.  These claims require all limitations of Claim 1, and are therefore similarly allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762